This is an action to recover damages for personal injuries alleged to have been caused by the negligence of the defendant.
At the close of the evidence for the plaintiff, on motion of the defendant, the action was dismissed by judgment as of nonsuit.
Plaintiff appealed to the Supreme Court, assigning error in the judgment.
In the absence of any evidence at the trial of this action tending to show that plaintiff's injuries were caused by the negligence of the defendant, as alleged in his complaint, there is no error in the judgment dismissing this action.
All the evidence showed that plaintiff's own negligence was the sole, proximate cause of his injuries. In no aspect of the case is the doctrine of "the last clear chance" applicable to the facts shown by all the evidence. See Redmon v. R. R., 195 N.C. 764, 143 S.E. 829.
The judgment is
Affirmed. *Page 742